FILED
                            NOT FOR PUBLICATION                             SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTHONY ANDRE SHARP,                             No. 08-16648

               Petitioner - Appellant,           D.C. No. 2:08-CV-00443-GEB

  v.
                                                 MEMORANDUM *
JOSEPH A. BICK,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Anthony Andre Sharp appeals pro se the dismissal of his petition for

removal of a California state court action to federal court. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
under 28 U.S.C. § 1291, and we affirm.1

      Sharp contends the district court erred by denying his petition for removal

because the state court and state officials are violating his constitutional rights. We

affirm the district court’s conclusion that, as the plaintiff in the underlying state

court action, Sharp cannot remove the case to federal court. See 28 U.S.C.

§ 1446(a); see also American Int’l Underwriters, (Philippines), Inc. v. Continental

Ins. Co., 843 F.2d 1253, 1260 (9th Cir. 1988) (“The right to remove a state court

case to federal court is clearly limited to defendants.”).

      All pending motions are denied.

      AFFIRMED.




      1
         For the reasons stated in the district court’s July 15, 2008, order, a
certificate of appealability is unnecessary in this case.

                                            2